Citation Nr: 1527763	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  09-48 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to a non-service connected pension. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from July 12, 1972 to October 30, 1972, and active duty service from October 31, 1972 to December 26, 1972.  The Veteran's service will be further addressed below. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 administrative decision of the New Orleans, Louisiana, regional office (RO) of the Department of Veterans Affairs (VA) that denied a petition to reopen a claim for service connection for a bilateral knee disability on the basis of new and material evidence, and a February 2008 administrative decision by the VA Pension Center located in Milwaukee, Wisconsin that denied entitlement to non-service connected pension benefits.  

The Veteran was afforded a June 2011 videoconference hearing before the undersigned, and the hearing transcript is associated with the record.  

In December 2011, the Board reopened the claim for service connection for the bilateral knee disability on the basis of new and material evidence, and remanded the issues of service connection for a bilateral knee disability and entitlement to a non-service connected pension for further development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

In its previous remand the Board sought opinions as to whether the chondromalacia identified in service clearly and unmistakably pre-existed and was not aggravated in service.  A VA examiner subsequently opined that while the chondromalacia clearly and unmistakably pre-existed service, he could not provide an opinion with regard to whether it was aggravated without resort to speculation.  This is essentially an opinion that there is not clear and unmistakable evidence that there was no aggravation.  Hence the presumption of soundness is not rebutted.  38 U.S.C.A. § 1111 (West 2014).  

The examiner went on to opinion that the current degenerative joint disease of the knees was not related to a disease or injury in service.  The examiner did not; however, specifically comment on the relationship, if any, between the current arthritis and the chondromalacia in service.  Clarification is required.  

As noted previously the pension issue is inextricably intertwined with the question of whether the Veteran was discharged from service for a service connected disability, namely chondromalacia.  38 C.F.R. § 3.3 (2014).

Accordingly, the appeal is REMANDED for the following:

1.  Ask the examiner who provided the January 2012 VA examination to review the record and clarify whether the in-service chondromalacia is in any way related to the current arthritis of the knees, that is did chondromalacia cause, or mature into the current arthritis, or make the Veteran more susceptible to the current arthritis.  The examiner should provide reasons for the opinion.  If the examiner is not available, another physician may provide the needed clarification.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




